FILED
                           FOR PUBLICATION                    NOV 10 2011

                                                          MOLLY C. DWYER, CLERK
               UNITED STATES COURT OF APPEALS              U .S. C O U R T OF APPE ALS




                       FOR THE NINTH CIRCUIT



MICHAEL LACEY; JIM LARKIN;            No. 09-15703
PHOENIX NEW TIMES, LLC,
                                      D.C. No. 2:08-cv-00997-SRB
         Plaintiffs - Appellants,

 v.                                   ORDER

MARICOPA COUNTY, a public entity;
JOSEPH ARPAIO, Sheriff, and AVA
ARPAIO, husband and wife; DENNIS
WILENCHIK and BECKY
BARTNESS, husband and wife; JOHN
DOES I-X; JANE DOES I-X; BLACK
CORPORATIONS, I-V; and WHITE
PARTNERSHIPS, I-V,

         Defendants - Appellees.




MICHAEL LACEY; JIM LARKIN;            No. 09-15806
PHOENIX NEW TIMES, LLC,
                                      D.C. No. 2:08-cv-00997-SRB
          Plaintiffs - Appellees,

 v.

JOSEPH M. ARPAIO, Sheriff and
husband; AVA ARPAIO, wife; JOHN
DOES I-X; JANE DOES I-X; BLACK
CORPORATIONS, I-V; WHITE
                                                                                 Page 2

PARTNERSHIPS, I-V; MARICOPA
COUNTY ATTORNEY’S OFFICE, a
public entity,

                Defendants,

   and

DENNIS WILENCHIK; BECKY
BARTNESS, wife,

                Defendants - Appellants.




KOZINSKI, Chief Judge:

         Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.

         Judges Silverman and Murguia did not participate in the deliberations or

vote in this case.